Citation Nr: 0623900	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-17 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include manifestations of gastroenteritis and 
photosensitivity.

2.  Entitlement to an increased disability rating for a 
service-connected right foot bunion, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1977 to March 1978.  She also had service under honorable 
conditions from October 10, 1979 to October 9, 1983; her 
service from October 10, 1983 to December 24, 1986 was under 
other than honorable conditions.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2004.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Following the July 2004 hearing, the Board remanded the case 
for the purpose of obtaining an additional physical 
examination.  After the development requested by the Board 
was accomplished, the VA Appeals Management Center (AMC) 
denied both of the veteran's claims in an April 2006 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Clarification of issues on appeal

This appeal was developed as encompassing four issues: 
entitlement to service connection for an increased rating for 
the right foot bunion; and service connection for 
sarcoidosis, gastroenteritis, and photosensitivity.  Based on 
the veteran's testimony at her videoconference hearing in 
July 2004 (hearing transcript page 13), it appears that she 
is claiming that the gastroenteritis and photosensitivity are 
manifestations of sarcoidosis and are not separate 
disabilities.  The issues on appeal have therefore been re-
characterized as noted on the title page, with 
gastroenteritis and photosensitivity being made part of the 
issue of entitlement to service connection for sarcoidosis.  
All problems claimed by the veteran as being related to 
service are still encompassed in the issues on appeal.

Other matters

Service connection for hypertension was denied by rating 
decision in May 2002.  A notice of disagreement that included 
that issue was received by VA later in May 2002, and a 
Statement of the Case (SOC) that included entitlement to 
service connection for hypertension was issued in October 
2002.  However, the veteran's substantive appeal later in 
October 2002 failed to mention that issue.  Accordingly, an 
appeal as to the issue of service connection for hypertension 
has not been perfected, and the Board is without jurisdiction 
to adjudicate it.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [noting that pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board notes, however, that the veteran's testimony at her 
July 2004 videoconference hearing raised the issue of the 
reopening of her claim for service connection for 
hypertension (see hearing transcript, pages 3, 24-33).  
Consequently, that issue is referred to the agency of 
original jurisdiction for appropriate action.

Throughout the course of the appeal the veteran has also 
filed service connection claims for a host of additional 
disabilities including, inter alia, post-traumatic stress 
disorder (PTSD), insomnia, hearing loss, "anxiety attacks," 
a headache condition, asthma, a low back disability, "ankle 
arthropathy," and a left foot condition.  
See letters from veteran dated May 2004 and November 2005.  
Those issues are also referred to the agency of original 
jurisdiction for appropriate action.




FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
demonstrates that the veteran's sarcoidosis is unrelated to 
her military service.

2.  The veteran's service-connected right foot bunion is 
manifested by the inability to stand for more than 15 minutes 
or walk more than a quarter mile without stopping to rest.

3.  The evidence does not show that the veteran's service-
connected right foot bunion is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Service connection for sarcoidosis is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) 
(2005).

2.  The criteria for an increased disability rating for the 
veteran's service-connected right foot bunion have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for sarcoidosis and an 
increased rating for her service-connected right foot bunion.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in May 2002, June2004, and December 2004 
which were specifically intended to address the requirements 
of the VCAA.  The June 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."  The May 2002 letter also advised the veteran that 
to "establish increased evaluation for a service-connected 
disability, evidence must show the condition has worsened and 
warrants a higher evaluation.  This is usually shown by 
medical records."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist her "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2004 letter notified the veteran that she "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  This letter 
also instructed the veteran to "[c]omplete, sign, and return 
a VA Form 21-4142, Authorization and Consent to Release 
Information to [VA], for each non-VA doctor and medical care 
facility that treated you for your foot disability or for 
symptoms of sarcoidosis . . . [y]ou must include the complete 
name and address of each doctor or medical facility and the 
approximate dates of treatment so that we can request your 
records."  With respect to VA medical records, the December 
2004 letter advised the veteran that if "you have received 
any treatment at a VA medical facility. . . please provide 
the name and location of each facility and the approximate 
dates of treatment on the enclosed VA Form 21-4138, Statement 
in Support of Claim" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of her claims, although partial VCAA notice was provided by 
the May 2002 letter.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the May 2002, June 2004, and December 2004 VCAA 
letters.  Her claims were then readjudicated in the April 
2006 SSOC, after she was provided with the opportunity to 
submit evidence and argument in support of her claims and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider her claims on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, element (5), effective date, is rendered moot via 
the RO's (and the Board's) denial of service connection for 
sarcoidosis and an increased rating for a right foot bunion.  
In other words, any lack advisement as to that element is 
meaningless, because an effective date is not, and cannot be, 
assigned in the absence of service connection or an increased 
rating.  The veteran's claim of entitlement to service 
connection was denied based on element (3), the relationship 
between her disability and period of service.  As explained 
above, she has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  With respect to the increased rating claim, the 
veteran has also been provided with adequate notice regarding 
element (4), degree of disability.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private treatment records, and the reports 
of multiple VA examinations.  As noted in the Introduction 
above, the Board remanded this case so that additional 
medical evidence could be obtained.  This has been 
accomplished.  The veteran and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and presented 
testimony at a Board hearing in July 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for sarcoidosis, to 
include manifestations of gastroenteritis and 
photosensitivity.

The veteran seeks service connection for sarcoidosis.  She 
essentially maintains that this condition had its genesis 
during her period of active duty, and was specifically 
manifested by various symptoms such as chronic skin problems, 
abdominal pain, gastrointestinal distress, and 
photosensitivity during service.  



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
sarcoidosis, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The record includes multiple diagnoses of sarcoidosis.  The 
first Hickson element has clearly been satisfied.

With respect to the second Hickson element, that of in-
service incurrence of injury or disease, the Board notes that 
the veteran's service medical records are completely negative 
for complaint, treatment, or diagnosis of sarcoidosis.  Post-
service records are likewise negative for diagnosis or 
treatment of that condition until the mid 1990s, almost a 
decade following the veteran's period of service, and over a 
decade after the end of her honorable service.  

The veteran has contended that although she was not 
specifically diagnosed with sarcoidosis either during service 
or for years thereafter, she began to experience symptoms of 
the disease during active duty, which have continued to the 
present time.  Such symptomatology, the veteran maintains, is 
part and parcel of her sarcoidosis and proves that the 
condition had its onset during service.  Included among the 
in-service symptoms the veteran has identified are chronic 
skin problems, abdominal pain, gastrointestinal distress, and 
photosensitivity.  
Service medical records reveal that the veteran did in fact 
complain of photosensitivity, abdominal pain and cramping, 
and dry skin in service.  She was also diagnosed with 
gastroenteritis in November 1981.  

Thus although there is no specific evidence of sarcoidosis in 
service, there is arguably evidence of in-service symptoms 
which may or may not be associated with sarcoidosis.  The 
veteran has submitted medical treatise evidence which 
describes manifestations of sarcoidosis; these include 
symptoms noted during service.  The second Hickson element 
has therefore arguably been satisfied to that extent only.

The crucial element in the instant case is the third Hickson 
element, medical nexus.  Only one medical opinion regarding 
the etiology of the veteran's sarcoidosis is of record: that 
of the February 2006 VA examiner.  After reviewing the 
veteran's service medical records and post-service treatment 
records, the February 2006 VA examiner determined that the 
veteran's sarcoidosis was unrelated to her period of active 
duty.  The examiner further concluded that no symptomatology 
of the condition was manifest in service and that the 
condition appears to have had its onset in the mid 1990s.  No 
contrary medical opinion from another physician is of record. 

The Board has considered the veteran's statements to the 
effect that her sarcoidosis is related to her period of 
active duty.  In this regard, the Board notes that the 
veteran served as a "medical specialist" for some four 
years while in service.  
In connection therewith, she evidently received the sum total 
of eight weeks of training.  

The Board may not reject out of hand the veteran's opinion 
that her sarcoidosis is related to her period of active duty.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
[lay persons without medical training are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters] with Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  However, it appears that the veteran's eight week 
medical training was rudimentary; there is no indication that 
she received any credentials as a health care professional.  

That the February 2006 VA examiner is a medical doctor whose 
medical training is far superior to that of the veteran.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  The Board accordingly places 
greater weight of probative value on his opinion.  

The Board also finds it significant that the February 2006 VA 
examiner's opinion appears to be consistent with the 
remainder of the medical evidence of record, which shows 
initial diagnosis and treatment of sarcoidosis almost a 
decade following the veteran's separation from service.  
Moreover, the Board has taken into consideration the 
veteran's monetary interest in the outcome of this appeal; 
her opinion can hardly be said to be dispassionate.  Thus, 
even conceding the veteran some minimal medical knowledge, 
her self interest renders her less than objective in medical 
matters involving potential monetary benefits from the 
government. 
See Pond v. West, 12 Vet. App. 341, 346 (1999)

The Board has considered the various medical treatise 
evidence submitted by the veteran regarding sarcoidosis.  
While this evidence sets forth general details regarding 
sarcoidosis, it does not specifically relate to the veteran's 
particular case and does not demonstrate how the specific 
symptoms allegedly suffered by the veteran during service 
were manifestations of sarcoidosis diagnosed a decade 
following separation from active duty.  As such, these 
articles are of little probative value in the instant case.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].

The only other evidence in the claims file which is even 
remotely relevant to this issue consists of statements from 
various family members of the veteran to the effect that she 
was in good health before service, but began to experience a 
wide array of medical difficulties  while on active duty.  

The statements of the family members merely amount to 
observations that the veteran's health was worse coming out 
of service than going in.  Even accepting the credibility of 
such statements, they are not specific as to sarcoidosis.  
The veteran, indeed, has filed claims of entitlement to 
service connection for numerous disabilities alleged to have 
been due to her military service, not just sarcoidosis.  The 
statements from the veteran's family regarding medical nexus 
are accordingly lacking in probative value.

It is now well settled, moreover, that laypersons without 
medical training, such as the veteran's family members, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  To the extent that 
these lay statements attempt to diagnose sarcoidosis in 
service or to relate the veteran's currently diagnosed 
sarcoidosis to the veteran's military service, they are 
utterly lacking in probative value.   

In short, the third Hickson element has not been met, and 
service connection for sarcoidosis is not warranted.  The 
benefit sought on appeal is accordingly denied. 



2.  Entitlement to an increased disability rating for a 
service-connected bunion of the right foot, currently 
evaluated as 20 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Analysis

Assignment of diagnostic code 

The veteran's service-connected right foot bunion has been 
rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 [foot injuries, other].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic codes for evaluation of the 
veteran's service-connected right foot bunion is the code it 
is currently rated under, Diagnostic Code 5284.  Diagnostic 
Code 5284 is applicable in this case, as it is a "catch-
all" provision which provides rating criteria for 
unspecified foot disability.  Because there is no specific 
diagnostic code for bunions, Diagnostic Code 5284 is 
particularly appropriate in this case.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5284.

Specific rating criteria

Diagnostic Code 5284 [Foot injuries, other] provides the 
following levels of disability:	
	
30% Severe;
	
20% Moderately severe;
	
10% Moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, 
quantity, or extent."  See Webster's II New College 
Dictionary (1988), 704 [hereinafter "Webster's"].  
"Severe" is generally defined as "[u]nsparing and harsh," 
or "[e]xtremely intense."  Id. at 1012.

Schedular rating 

The veteran's service-connected right foot disability has 
been rated 20 percent disabling under Diagnostic Code 5284.  
As discussed immediately above, such rating is congruent with 
a "moderately severe" disability.  To obtain the highest 
rating of 30 percent, "severe" impairment must be 
demonstrated.  After thoroughly reviewing the evidence, the 
Board believes that such impairment is not reflected in the 
record.  

Although, as explained above, the term "severe" is not 
defined by the rating schedule, "severe" is generally 
defined as "[e]xtremely intense."  The Board believes that 
a severe right foot disability would be one that restricted 
ambulation to extremely short distances (such as the ability 
to walk around the home only).  While the medical evidence in 
this case reveals that the veteran's right foot condition 
makes it difficult for her to walk long distances, she has a 
level of mobility that allows her to ambulate far beyond the 
confines of her home.  The medical record indicates that the 
veteran is able to walk up to a quarter mile and stand for at 
least 15 minutes before needing to stop and rest.  

Moreover, while the veteran does use shoe inserts to assist 
with ambulation, she does not require use of a brace, crutch, 
or walker.  The only assistive device mentioned by the 
veteran was the occasional use of a cane.  Despite such 
report, the veteran has consistently appeared for VA 
treatment without a cane or other assistive device, and most 
recently reported to the February 2006 VA examination without 
such device.  To the extent that the veteran does require a 
cane, the medical record indicates that use of a cane is also 
necessitated by several non service-connected musculoskeletal 
disabilities, such as a right ankle disability (which 
required ligament reconstruction surgery in 1997) and a 
diabetic foot condition (which is productive of pain and 
increased sensation in the lower extremities).  

The Board also finds it significant that in recent years the 
veteran has been prescribed an exercise program by her VA 
caregivers in an effort to promote weight loss.  Such 
exercise regimen instructed the veteran to "gradually 
increase [activity] until walks briskly (15-20 minute mile) 
for 1 hour at least 3-4 times weekly."  The prescription of 
such program obviously reflects the belief on the part of 
several of the veteran's VA caregivers that her foot 
disability does not preclude such activity.  Such activity 
(brisk walking for an hour several times a week) is clearly 
inconsistent with a "severe" foot disability.  The Board 
also noted that the veteran is able to perform activities 
such as vacuuming, shopping, and driving her car.  

With respect to employment, the Board has considered the 
veteran's reports that she is unable to work because of her 
right foot problems.  The veteran specifically mentioned that 
she was forced to stop her previous work as a cook because of 
right foot pain.  The February 2006 VA examiner, however, 
concluded that the veteran's right foot disability "should 
not impact her ability to get a job."  Furthermore, VA 
outpatient treatment records indicate that in June 2004 the 
veteran asked one of her VA physicians to write her a 
statement (presumably in connection with an employment 
application) noting "that she can be relied on to be 
productive in [a] work environment."  Significantly, the 
physician asked to write such statement noted in his progress 
notes that the veteran "has not been limited in activity 
since under my care."

The Board further believes that if "severe" right foot 
disability were present, the record would reflect frequent 
treatment for the same.  In the instant case, however, it 
does not.  While the veteran has received regular treatment 
for a host of maladies in recent years, her service-connected 
right foot disability is not among them.  References to the 
condition are sporadic.  See generally Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

In summary, for reasons stated above the Board concludes that 
while the veteran's right foot disability has resulted in 
limited mobility, it is not productive of "severe" 
disability.  A higher rating under Diagnostic Code 5284 is 
not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right foot bunion based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court, however, has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5284.  Accordingly, the 
aforementioned provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 are not for consideration in this case.  

Extraschedular consideration

In the February 2006 SSOC, the RO specifically included the 
regulations regarding extraschedular evaluation.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The record does not show that the veteran has required 
frequent hospitalizations for her right foot bunion.  Indeed, 
it does not appear from the record that she has been 
hospitalized for this condition at any time during the appeal 
period.  All treatment during the appeal period has been 
rendered on an outpatient basis.  As noted above, even this 
treatment is sporadic at best.

Marked interference with employment has also not been 
demonstrated.  Although the veteran argues that her right 
foot disability has significantly limited her ability to 
work, and has specifically forced to stop working as a cook, 
the February 2006 VA examiner specifically concluded that the 
veteran's right foot disability does not effect her ability 
to get a job.  Also, as noted above, 2004 VA outpatient 
treatment notes indicate an assessment of no limitation in 
activity due to the service-connected right foot bunion.  The 
Board places greater weight on the evaluations of health care 
providers than it does on the veteran's self-serving 
statements.  
See Pond, supra; see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence]. 

While the Board has no reason whatsoever to doubt that the 
veteran's right foot disability can cause pain or discomfort 
on the job, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
symptomatology is already taken into account in the 20 
percent rating currently assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected right foot bunion presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for sarcoidosis is denied.

Entitlement to an increased disability rating for a service-
connected bunion of the right foot is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


